Case 2:20-cv-00508-BRM-JAD Document 21 Filed 05/08/20 Page 1 of 1 PageID: 381


MESSINA LAW FIRM                                                          961 Holmdel Road
                                                                      Holmdel, New Jersey 07733
A Professional Corporation
                                                                          ___________________
Michael P. Laffey
                                                                             Phone 732.332.9300
                                                                             Direct 732.642.6784
Email: mlaffey@messinalawfirm.com                                            Fax 732.332.9301




                                       May 8, 2020


Clerk of Court
Martin Luther King Building
& U.S. Courthouse
50 Walnut Street Room 4015
Newark, NJ 07101
via email: ecfhelp@njd.uscourts.gov

        Re:      Young Americans for Liberty et al. v. Trustees of Montclair State
                      University et al., No. 2:20-cv-00508-BRM-JAD, Notice of Call for
                      Dismissal

To whom it may concern:

       On April 29, 2020, Clerk William T. Walsh issued a notice that this case will be
dismissed on May 13, 2020 for failure to effect service of the summons and complaint.
But on January 22, 2020, Plaintiffs filed 21 affidavits showing proof of service to
satisfy this requirement for each defendant named in the suit.

      My assistant called the clerk’s office this morning, and it was the clerk’s
understanding that this notice of dismissal applies only to the corporate body of the
Board of Trustees of Montclair State University. The lawsuit named the individual
members of the Board of Trustees, not the corporate body, as defendants, as well as
several other individuals. Therefore, a notice of a call for dismissal is not necessary. We
kindly ask that you please issue a corrective notice or retract the notice of a call for
dismissal to clarify that service has been accomplished and proven to the court for all
named defendants in this lawsuit. Thank you.

                                                 Sincerely,



                                                 Michael Laffey
